Citation Nr: 1525832	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-27 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an increased rating for a lumbar spine disorder classified as a lumbosacral strain/sprain and facet dysfunction with disc syndrome and arthritis, rated as 20 percent disabling from May 7, 2008, and 40 percent disabling from September 6, 2011. 

2. Entitlement to a higher rating for radiculopathy of the right lower extremity rated as 10 percent disabling from May 7, 2008, and 20 percent disabling from February 24, 2014.  

3. Entitlement to a higher rating for neuropathy of the left lower extremity rated as 10 percent disabling from May 7, 2008, and 20 percent disabling from November 1, 2011.  


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  That decision, among other things, assigned an increased evaluation for the Veteran's lumbar spine disability.

In June 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO in San Diego.  A transcript of that hearing has been prepared and associated with the Veteran's virtual claims file.  

As a matter of background, in July 2012, the RO issued a rating decision which granted an increased rating of 40 percent for the Veteran's lumbar spine disability, effective September 6, 2011.  Additionally, service connection is in effect for neurological manifestations of the lumbar spine disorder affecting both lower extremities, with service connection for what was classified as peripheral neuropathy of the left lower extremity granted in a January 2011 rating decision that assigned an initial 10 percent rating, effective December 28, 2009.  

Service connection for radiculopathy of the right lower extremity was granted in a February 2012 rating decision, which assigned an initial noncompensable evaluation from December 28, 2009, and a 10 percent rating from November 1, 2011.  The February 2012 decision also granted a staged increase rating for the left lower extremity neuropathy to 20 percent effective November 1, 2011, with the 10 percent rating remaining in effect prior to that date.  As these neurological manifestations stem from the Veteran's lumbar spine disorder and are to be considered in the criteria for evaluating the severity of a lumbar spine disorder, see 38 C.F.R. § 4.71a (2014), the Board has jurisdiction over them as part of the appeal for a higher rating for the thoracolumbar spine.  

In November 2013, the Board remanded the issues on appeal for additional development, to include affording the Veteran a new VA examination in connection with his claim.  

Thereafter, the AOJ granted staged increases for neuropathy affecting the lower extremities, awarding the 10 percent rating for each extremity as of May 7, 2008, and assigning a 20 percent rating for the right lower extremity from February 24, 2014, and a 20 percent rating for the left lower extremity from November 1, 2011.  The Veteran did not indicate satisfaction with that grant and the issue remained on appeal as the increased rating did not reflect the maximum allowable rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2014, the Board issued an additional remand so that the Veteran's Social Security Administration (SSA) records could be obtained and associated with the file.  Those records were furnished and added to the Veteran's virtual claims file and the appeal has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1. From May 7, 2008, the Veteran's thoracolumbar spine disability was manifested by disability tantamount to forward flexion greater than 30 degrees but less than 60 degrees.

2. From September 6, 2011, the Veteran's thoracolumbar spine disability has been manifested by disability tantamount to forward flexion of 30 degrees or less; at no point in time has the Veteran been found to have ankylosis of the spine.

3. Intervertebral disc syndrome has not caused incapacitating episodes resulting in a total duration of 4 weeks or more in a 12-month period.  

4. From May 7, 2008, the Veteran's radiculopathy of the right leg was manifested by mild symptomatology such as pain and other mild sensational deficiencies.  

5. From February 21, 2014, the Veteran's radiculopathy of the right leg has been manifested by moderate symptomatology such as constant and intermittent pain, paresthesia and/or dysthesia, and numbness.  All symptoms have been sensory in nature.

6. From May 7, 2008, the Veteran's peripheral neuropathy of the left leg was manifested by mild symptomatology such as pain and other mild sensational deficiencies.  

7. Beginning on November 1, 2011, electromyography results showed that the Veteran's peripheral neuropathy presented with neurological symptoms with signs of ongoing degeneration, which are no worse than moderate in nature.  All symptoms have been wholly sensory in nature.


CONCLUSIONS OF LAW

1. The criteria for an increased rating for a lumbar spine disorder, rated as 20 percent disabling from May 7, 2008, and 40 percent disabling from September 6, 2011, have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5242, 5243 (2014).

2. The criteria for an initial rating in excess of 10 percent for radiculopathy of the right leg have not been met.  38 U.S.C.A. §1155; 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.40, 4.45, 4.59, 4124a, DC 8520 (2014).

3. The criteria for a 20 percent rating for radiculopathy of the right leg have been met beginning February 21, 2014.  38 U.S.C.A. §1155; 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.40, 4.45, 4.59, 4124a, DC 8520.

4. The criteria for a higher rating for neuropathy of the left lower extremity rated as 10 percent disabling from May 7, 2008, and 20 percent disabling from November 1, 2011, have not been met. 38 U.S.C.A. §1155; 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.40, 4.45, 4.59, 4124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the rating claims decided herein via a letter dated June 2008.  The Board finds that that letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores, supra.  Thus, the Board finds that the duty-to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matters decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, Social Security Administration (SSA) records, and testimony from the Veteran.  Thus, the Board is satisfied that the duty-to-assist requirements were met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

II. Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's lumbar spine disorder, "entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Where, as in the case of the Veteran's radiculopathy of the right lower extremity, and neuropathy of the left lower extremity, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

"Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

A. Lumbar Spine

The Veteran's lumbar spine disorder, classified as a lumbosacral strain/sprain and facet dysfunction with disc syndrome and arthritis, has been rated as 20 percent disabling from May 7, 2008, and 40 percent disabling from September 6, 2011.  He contends that higher ratings are warranted.  

Disabilities found under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235 to 5242 are evaluated using the general rating formula for diseases and injuries of the spine.  Under the general rating formula addressing issues associated with the thoracolumbar spine, a 20 percent evaluation is warranted  when flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242 (2014).

A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or when the Veteran suffers from favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when the veteran suffers from unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

The record shows that the Veteran was scheduled for a VA examination to evaluate the status of his spine on November 6, 2008, but failed to report for that examination, resulting in its cancellation.

In January 2009, the Veteran presented for a VA examination to evaluate the present state of his lumbar spine disorder.  The Veteran had forward flexion of the thoracolumbar spine to 60 degrees with evidence of pain at 30 degrees.  Combined range of motion for the thoracolumbar spine was 120 degrees.  Objectively, repetitive movements of the low back were symptomatic, but did not indicate any additional incapacity.  There was diffuse tenderness through the lumbar musculature.  X-rays showed complete flattening of the normal lumbar lordotic curve, although there was no indication of any diskogenic or degenerative arthritic changes seen.  No evidence of ankylosis was noted.

A VA primary care note from September 2009 showed limited forward flexion to 90 degrees.  No spinal or paraspinal tenderness with palpitation was found.  

A December 2009 VA outpatient clinic note indicates that the Veteran presented with spine pain.  Forward flexion of the thoracolumbar spine was to 40 degrees with lumbar pain.  There was no loss of joint function with repetitive use by pain, weakness, fatigue, lack of endurance, incoordination, or flare-ups.  No evidence of ankylosis was noted.

On September 6, 2011, the Veteran presented for a compensation and pension examination in connection with his increased rating claim.  Forward flexion was limited to 25 degrees with pain on motion.  There was no strength or coordination deficit.  Endurance was normal with no fatigue found after multiple trials.  No further impairment due to pain was evident.  Strength was full in all muscle groups.  No atrophy or asymmetry was seen.  Ankylosis was not noted.  

VA records indicate that the Veteran sought treatment for pain in April 2012.  Records do not give range of motion.  He reported no relief from acupuncture.  

In February 2014, the Veteran was afforded a VA examination of his thoracolumbar spine.  Radiographic studies found stable minimal degenerative changes of the lower lumbar spine.  No evidence of acute osseous abnormality was found.  Forward flexion was to 20 degrees with evidence of pain at 20 degrees.  Extension was to 10 degrees with painful motion at 10 degrees.  Right and left lateral flexion was to 20 degrees bilaterally.  Right and left lateral rotation was 30 degrees or greater bilaterally.  The Veteran's range of motion did not change following repetitive-use testing.  Functional loss included less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance.  These factors did not result in a decrease of range of motion following repetitive use testing.  Tenderness was noted and muscle spasms and guarding resulted in an abnormal gait or spine contour.  Muscle strength was 4/5.  No ankylosis was found.  No intervertebral disc syndrome was found.  He was noted to use a cane; a walker was suggested to improve stability.  

In July 2014, a VA examination diagnosed degenerative arthritis of the spine and intervertebral disc syndrome of the lumbar spine.  He was noted to have flare ups several times per month, lasting 1-2 days, during which time he was unable to do any work.  Forward flexion was to 30 degrees with painful motion at 30 degrees.  Following repetitive use resting, forward flexion was to 20 degrees.  Extension was to 10 degrees with painful motion at 10 degrees.  The Veteran was noted to have additional limitation of motion of the thoracolumbar spine with contributing factors such as less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance.  The VA examiner did not fine spasms of the spine that resulted in abnormal gait or spinal contour, although guarding did result in these symptoms.  Muscle strength was 4/5.  No ankylosis was found.  

In light of the above medical evidence, the Board finds that the Veteran's thoracolumbar spine disability has been correctly rated as 20 percent disabling from May 7, 2008, and as 40 percent disabling from September 6, 2011.  The Board notes that prior to September 6, 2011, the Veteran did not exhibit forward flexion of 30 degrees or less.  Beginning on September 6, 2011, the Veteran's spine disability was noted to have forward flexion limited to 30 degrees or less.  He has never been found to have ankylosis, either favorable or unfavorable, at any point in time.  Thus, under the rating criteria, the Veteran has been correctly rated for the duration of service connection.

In coming to its conclusion, the Board has also considered any additional functional loss that may have resulted from the Veteran's present condition.  When an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

When considering pain as a factor, it is important to note that while pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Particularly, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," resulting in functional impairment that more nearly approximates the criteria for the next highest rating.  Id.; see 38 C.F.R. § 4.40.  

However, even considering the DeLuca factors, the Board finds that the Veteran is not entitled to a higher rating based on those considerations.  Specifically, while the Veteran was noted to have pain on motion at 30 degrees in January 2009, the examiner did not indicate that his motion was limited to 30 degrees.  Further, objectively, repetitive movements of the low back were symptomatic, but did not indicate any additional incapacity at that time that would give rise to a higher rating.  Additionally, from September 6, 2011, the Board notes that the Veteran is compensated by the maximum rating for loss of range of motion and there is no indication that any of the DeLuca factors have caused symptoms of ankylosis of the spine. 

Finally, the Board notes that when evaluating disabilities of the spine, if intervertebral disc syndrome is present, a rating may also be granted under 38 C.F.R. § 4.71a , DC 5243, which provides for a 40 percent rating with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the prior 12 months.  A 60 percent rating will be granted with incapacitating episodes having a total duration of at least 6 weeks during the prior 12 months.  38 C.F.R. § 4.71a , DC 5243 (2014).  However, while the Veteran was noted to have intervertebral disc syndrome beginning in July 2014, with occasional incapacitating episodes lasting 1-2 days at a time, there is no indication that these have resulted in a total duration of 4weeks or more in any 12-month period, particularly given that the Veteran was not found to have intervertebral disc syndrome just five months prior.  As such, an increased rating is not appropriate at this time based on the incapacitating episodes of intervertebral disc syndrome.  

As such, the Board finds that the Veteran's osteoarthritis of the thoracolumbar spine has been correctly rated as 20 percent disabling from May 7, 2008, and as 40 percent disabling from September 6, 2011.  

B. Right Leg

The Veteran's right lower extremity radiculopathy has been rated as 10 percent disabling effective May 7, 2008, and as 20 percent disabling from February 24, 2014.  The Veteran is rated under diagnostic code 5242-8520 for impairment of the sciatic nerve.  See 38 C.F.R. § 4.27 (2014) (calling for hyphenated diagnostic codes when a rating under one code requires the use of an additional diagnostic code to identify the basis for the rating).  He asserts that higher ratings are warranted.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is for application where there is severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for foot drop and no active movement below the knee. 38 C.F.R. § 4.124a, DC 8520 (2014).

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).

A review of the evidence of record reveals that in his January 2009 VA examination, the Veteran was found to have intact motor function and sensory distribution of the lower extremities.  His neurological examination was normal. 

In his December 2009 VA examination, he reported pain in his right thigh which was 5/10.  Sensory examination was intact 2/2.  

In September 2011, a VA clinician found no focal deficits with strength 5/5 in all muscle groups.  There was no atrophy or asymmetry seen.  Sensation was intact in all dermatomes except for some reduction in touch sensation over the right buttock and lateral hip.  Babinski's were down turning but the straight leg raising was negative bilaterally to 75 degrees and there was no extensor hallucis weakness.  The examiner found bilateral sciatica, but no indication of radicular involvement other than mild reduction in touch sensation.  Nerve conduction studies were suggested to delineate any neurologic deficit.  

On November 1, 2011, electromyography (EMG) found chronic L4 through S1 radiculopathy of the left leg with signs of ongoing degeneration in the L5-S1 myotomes.  A limited study of the right suggested similar chronic pathology, but no signs of ongoing denervation.  The Veteran also reported at that time that the pain in his left leg was greater than the right.

On October 17, 2012, he presented for an evaluation of low back pain associated with numbness in both legs, approximately 3 times per week, as well as perianal numbness, although no fecal or urinary incontinence.  No diagnostic images were acquired because the Veteran was unable to tolerate the examination, although the examiner did not state why the examination could not be tolerated.

On February 21, 2014, the Veteran was afforded a new VA examination in connection with his claim.  In that examination the Veteran was found to have right lower extremity radiculopathy.  Dermatome testing showed decreased sensation in the right anterior thigh, thigh/knee, lower leg/ankle, with normal sensation in the right foot and toes.  Straight leg raising test results were positive.  The Veteran was found to have moderate constant and intermittent pain of the right lower extremity.  He had moderate paresthesias and/or dysthesia of the right leg.  He had moderate numbness in the right leg.  No other signs or symptoms of radiculopathy were found.  No other neurologic abnormalities were found.  

Upon review of the evidence of record, the Board finds that the Veteran's right lower extremity radiculopathy has been appropriately rated, although the Board finds that the correct date for an increase to 20 percent disabling is, in fact, February 21, 2014. Prior to that date, the Veteran's right leg radiculopathy was manifested by pain and other mild sensation deficiencies, and was consistently less painful than the left leg.  All other neurological findings were normal.  Beginning on February 21, 2014, the Veteran did show moderate constant and intermittent pain; moderate paresthesias/dysthesia; and moderate numbness.  The examiner specifically found these symptoms to be moderate, at most.  Further, all of the symptoms the Veteran experienced at that time were sensory.  The Veteran's reflexes are not absent. There was no evidence of muscle atrophy, foot drop, or complete paralysis in the Veteran's right leg.  The Board has also considered whether the DeLuca factors would provide for an increased rating in this matter, but because the Veteran's symptoms have been wholly sensory in nature, they do not.  As such, a rating associated with moderate symptomatology is the highest appropriate rating available in this matter.  Accordingly, a 20 percent rating from February 21, 2014, is appropriate in this matter.  

C. Left Leg

The Veteran's peripheral neuropathy of the left leg is presently rated as 10 percent disabling effective May 7, 2008, and as 20 percent disabling from November 1, 2011.  The Veteran is rated under diagnostic code 8520 for paralysis of the sciatic nerve associated with arthritis of spine.  He asserts that higher ratings are warranted.

A review of the record shows that in his January 2009 VA examination, the Veteran was found to have intact motor function and sensory distribution of the lower extremities; his neurological examination was normal.  

In December 2009, he reported pain in the left leg which radiated down the entire left leg to his foot which was 7/10, increasing to 10/10 with increased activity.  He also reported some residual tingling in the left thigh and foot.  Motor examination of the lower extremities was intact grade 5/5.  The sensory examination of the left leg revealed grade 1/2 decreased sensation over the left lower leg over the lateral aspect and involving the lateral aspect of the left foot.  The remaining sensory modalities of the left lower extremity were intact 2/2.  

In September 2011, a VA examiner found no focal deficits with strength 5/5 in all muscle groups.  The was no atrophy or asymmetry seen.  Sensation was intact in all dermatomes.  Babinski's was down turning but the straight leg raising was negative bilaterally to 75 degrees and there was no extensor hallucis weakness.  The examiner found bilateral sciatica, but no indication of radicular involvement other than mild reduction in touch sensation.  Nerve conduction studies were suggested to delineate any neurologic deficit.  

On November 1, 2011, electromyography (EMG) found chronic L4 through S1 radiculopathy of the left leg with signs of ongoing degeneration in the L5-S1 myotomes.  Anesthesia records dated January 12, 2012 noted back pain going down the legs.  The physical examination demonstrated sensation to light touch decreased over the left lower extremity with motor strength of 5/5.  

On October 17, 2012, he presented for an evaluation of low back pain associated with numbness in both legs, approximately 3 times per week, as well as perianal numbness, although no fecal or urinary incontinence.  No diagnostic images were acquired because the Veteran was unable to tolerate the examination.  

On February 21, 2014, the Veteran was afforded a new VA examination in connection with his claim.  In that examination the Veteran was found to have peripheral neuropathy of the left lower extremity, associated with lumbosacral muscular sprain/strain and facet dysfunction.  Dermatome testing showed normal sensation in the left anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  Straight leg raising test results were positive.  The Veteran was found to have mild constant and intermittent pain of the left lower extremity.  He had mild paresthesias and/or dysthesia of the left leg.  He had mild numbness in the left leg.  No other signs or symptoms of radiculopathy were found.  No other neurologic abnormalities were found.  

Upon review of the evidence of record, the Board finds that the Veteran's peripheral neuropathy of the left leg has been appropriately rated.  Prior to November 1, 2011, the Veteran's left leg neuropathy was manifested by pain and mild sensation symptoms, such as tingling.  All other motor functions were intact.  Thus, a 10 percent rating was appropriate for that period of time.  Beginning on November 1, 2011, electromyography (EMG) found chronic L4 through S1 radiculopathy of the left leg with signs of ongoing degeneration in the L5-S1 myotomes, which the RO found to be moderate in severity.  From that date, the Veteran's symptoms have been purely sensory and reflexes are not absent. There is no evidence of muscle atrophy or complete paralysis in the Veteran's left leg.  The Board has also considered whether the DeLuca factors would provide for an increased rating in this matter, but because the Veteran's symptoms have been wholly sensory in nature, they do not.  As such, a rating of moderate is the highest appropriate rating available in this matter.  Accordingly, a 20 percent rating from November 1, 2011, is appropriate in this matter.  


ORDER

Entitlement to increased ratings for a lumbar spine disorder, rated as 20 percent disabling from May 7, 2008, and as 40 percent disabling from September 6, 2011, is denied.

Entitlement to a rating for radiculopathy of the right lower extremity in excess of 10 percent from May 7, 2008, is denied.

Entitlement to a 20 percent rating for radiculopathy of the right lower extremity is granted beginning February 21, 2014, subject to the laws and regulations governing the award of monetary benefits.  A rating higher than 20 percent is denied.

Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling from May 7, 2008, and as 20 percent disabling from November 1, 2011, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


